

115 HRES 171 IH: Expressing support for designation of the week beginning March 5, 2017, as “School Social Work Week”.
U.S. House of Representatives
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 171IN THE HOUSE OF REPRESENTATIVESMarch 6, 2017Ms. Moore submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for designation of the week beginning March 5, 2017, as School Social Work Week.
	
 Whereas the importance of school social work through the inclusion of school social work programs and services have been recognized in the current authorizations of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 Whereas school social workers serve as critical members of a school’s educational team, playing a central role in creating a positive school climate and vital partnerships between the home, school, and community to ensure student academic success;
 Whereas school social workers are especially skilled in providing services to students who face serious challenges to school success, including poverty, disability, discrimination, abuse, addiction, bullying, divorce of parents, loss of a loved one, and other barriers to learning;
 Whereas there is a growing need for local educational agencies to offer the mental health services that school social workers provide when working with families, teachers, principals, community agencies, and other entities to address students’ emotional, physical, and environmental needs so that students may achieve behavioral and academic success;
 Whereas, to achieve the goal of helping all children reach their optimal levels of potential and achievement, schools must work to remove the emotional, behavioral, and academic barriers that interfere with student success in school;
 Whereas fewer than 1 in 5 of the children in need of mental health services actually receive these services, and research indicates that school mental health programs improve educational outcomes by decreasing absences, decreasing discipline referrals, and improving academic achievement;
 Whereas school mental health programs are critical to early identification of mental health problems and in the provision of appropriate services when needed; and
 Whereas the celebration of School Social Work Week during the week beginning March 5, 2017, highlights the vital role school social workers play in the lives of students in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of School Social Work Week;
 (2)honors and recognizes the contributions of school social workers to the successes of students in schools across the Nation; and
 (3)encourages the people of the United States to observe School Social Work Week with appropriate ceremonies and activities that promote awareness of the vital role of school social workers, in schools and in the community as a whole, in helping students prepare for their futures as productive citizens.
			